Citation Nr: 1717680	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO. 11-01 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a sleep disorder.

2. Entitlement to service connection for chronic headaches.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 1978 to June 1998.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Original jurisdiction over this case was subsequently transferred to the VARO in Nashville, Tennessee.

In November 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge. In May 2014 and September 2016, the Board remanded the issues addressed in this decision for development, the action was completed. 


FINDINGS OF FACT

1. Although the Veteran had sleep difficulties in service, a chronic or persistent and recurrent sleep disorder was not diagnosed or manifest during service, and the current sleep disorders were not incurred in or aggravated by service.

2. Although the Veteran had head injuries and headaches at times in service, a chronic or persistent and recurrent headache disorder was not diagnosed or manifest during service, or to a compensable degree within one year after service discharge, and the current headache disorder was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a sleep disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for chronic headaches have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection because he believes that his current sleep disorder, to include sleep apnea, and headache disorder, which he believes is migraine headaches, are related to symptoms and treatment during military service.

Claim Requirements

For direct service connection, the evidence must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) & (d). The entire record must be considered, and evidence of symptoms or a diagnosis in service, or of persistent and recurrent symptoms since service, could support a link to service. 38 C.F.R. § 3.303(a).

Service connection may be granted on a presumptive basis for certain conditions. If organic disease of the nervous system manifests to a degree of 10 percent within one year after active duty service, it will be presumed to have been incurred in service as a chronic disease. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). To show a chronic disease during service, there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a nexus between a current chronic disease and service may be established by lay evidence demonstrating continuity of symptomatology. Id.; see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The claim will be granted if the favorable and unfavorable evidence are at least in relative equipoise, but it will be denied if a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Procedural Matters

As a preliminary matter, VA has an obligation to provide claimants with certain notice and assistance in substantiating a claim for benefits. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board remanded this case twice for additional development assistance. A claimant is entitled to substantial compliance with a remand order, not strict compliance. See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010). Furthermore, "the Board's obligation to read filings in a liberal manner does not require the Board or the [CAVC] to search the record and address procedural arguments when the veteran fails to raise them before the Board." Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015). 

In this case, no further remand or development is necessary, as it would only result in additional delay with no reasonable likelihood of helping to substantiate the claims on appeal. The Veteran has been represented by the same Veterans' Service Organization throughout his appeal. Neither the Veteran nor his representative has asserted that the notice or assistance provided in this case is inadequate, including through a November 2009 pre-adjudication notice letter or during the November 2012 Board hearing, or that any further evidence is needed for a fair adjudication. 

The evidence includes the Veteran's hearing testimony and written statements for his claim, service treatment records from 1978 to 1998, a private sleep examination from January 2015, several VA examinations with medical opinions for his headaches and sleep disorder claims, and available VA treatment records. 

The Veteran repeatedly denied seeking recent treatment for his conditions. Although he indicated during the 2012 hearing that he would obtain some prior records and submit them for his claim, he has not done so, nor has he identified or authorized VA to obtain any other treatment records. VA's duty to assist is not a one-way street, and the Veteran must cooperate with VA's assistance efforts. 

Although a 2016 remand indicated that a November 2014 VA headache examination was inadequate, upon further review of the record, the Board finds that the 2014 VA headaches examiner addressed the potential effects of the Veteran's head trauma with cerebral concussion in service. The 2014 examiner gave a reasoned medical opinion that the current headaches were not related to service. A medical examination is adequate if it is based on consideration of the prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation will be fully informed, and opinions provided must be supported with an analysis adequate for the Board to consider and weigh against contrary opinions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

To the extent that the Veteran has sleep or headache difficulties related to mental health difficulties, his claim for service connection for anxiety, recharacterized as adjustment disorder, was previously denied in a May 2014 Board decision. 

Sleep Disorder Analysis

The evidence establishes that the Veteran has two currently diagnosed sleep disorders, thus satisfying the current disability element. Obstructive sleep apnea was diagnosed in a January 2015 private sleep study, which was ordered in connection with a January 2015 VA sleep disorders examination. That diagnosis was based in part on symptoms of waking up during the night, and a September 2016 VA sleep apnea examiner also noted that diagnosis. In addition, VA mental health examinations in February 2010 and September 2016 noted difficulties falling asleep, and the 2016 examiner diagnosed unspecified sleep disturbance. 

As explained in more detail below, the Veteran also had sleep symptoms during service; however, the evidence does not show persistent or recurrent symptoms or a diagnosed sleep disorder, sleep apnea or otherwise, during service. Thus, to warrant service connection, there must be a nexus opinion linking the disability to service.

The Veteran served from June 1978 to June 1998, and his service treatment records reflect treatment for sleep difficulties on February 23-24, 1987, while in Korea. He reported being unable to sleep for 48 hours, denied any previous history of these symptoms, and reported other current symptoms including a scratchy throat. He was diagnosed with anxiety/insomnia and a throat culture was performed. The provider noted that the Veteran was on a "DMC" mission, his company was on "QRF" phase. The Veteran denied any undue stress or family, personal, or financial problems. The provider diagnosed upper respiratory infection/pharyngitis and insomnia secondary to a new job/DMC mission. Several years later, the Veteran checked "no" for having "frequent trouble sleeping" in Reports of Medical History for a May 1994 Medical Evaluation Board that was subsequently cancelled and in his February 1998 retirement examination. 

In his November 2009 claim for service connection, the Veteran made similar reports of having a sleep disorder while in Korea. 

During his 2012 hearing, the Veteran reported being treated for insomnia while in service, and he stated that these problems were "only in Korea." He denied having any sleep problems when he returned stateside and indicated that he was having sleep problems "now." When asked whether his roommate in service would tell him he had problems sleeping, the Veteran indicated that his roommate would ask why he was always up but did not complain of him snoring. The Veteran denied being told that he was having problems breathing while asleep, but he testified that a couple of times people would ask why his breathing was abnormal and he seemed like he was gasping, losing breath, and about to pass out. This appears to be related to daytime symptoms, and the Veteran also testified to episodes in service like panic attacks. He denied seeking treatment or evaluation for sleep problems after service, other than in connection with his current claim on appeal. The Veteran described his current sleep difficulties as being unable to get proper sleep, in that he was up all night and could only sleep 30 minutes or so at a time, and he would doze for a couple hours in the daytime. 

The Veteran's service treatment records do contain notations of him being dizzy or passing out at times, which would be consistent with his hearing testimony of having trouble breathing or panic attacks in service. He also sought treatment for many other conditions over the years, but there were no notations of persistent or ongoing sleep difficulties after his treatment in Korea in 1987.

The Veteran made similar reports as to the nature and timing of his symptoms, describing current difficulties falling asleep and staying asleep at night, in VA mental health and sleep disorder examinations in February 2010, January 2015, and September 2016, as well as in a January 2015 private sleep study for sleep apnea. 

The September 2016 VA sleep apnea examination report indicates that the Veteran reported "having sleep apnea" since 1990-91 and being diagnosed with insomnia while in service. A September 2016 VA mental health examination report also noted that the Veteran reported that his "sleep disturbance began in 1992." As noted above, the Veteran also asserted in his 2009 claim that his sleep disorder began or was treated in Korea in 1991. Based on the other evidence of record, including his testimony in 2012 that is consistent with his documented treatment during service in Korea in 1987, it appears that the Veteran misremembered the date of treatment on his 2009 claim and in the 2016 VA examinations. This is a minor discrepancy and does not affect his credibility. 

As noted above, the Veteran specifically denied having frequent trouble sleeping in service evaluations in 1994 and 1998, and those reports were made much closer in time to when he would have had those symptoms. Furthermore, as he reported "yes" to having several other problems at those times, it is reasonable to believe that he accurately reported his symptoms at those times and the records were complete. Additionally, the Veteran clearly stated during his 2012 hearing that he did not have sleep problems in service except for while in Korea when he was treated for insomnia. He has repeatedly denied being diagnosed with sleep apnea in service or having a sleep apnea evaluation prior to the 2015 study. 

During a February 2010 VA mental health examination, the Veteran also reported being recently divorced. In addition to difficulty falling asleep and staying asleep, the Veteran reported having rare nightmares and that he had "a tendency to get on the phone and check if there is anything wrong with the person I'm seeing (in my dreams)." The examiner stated that the Veteran had "sleep difficulties attributed to stress of divorce and living alone." The examiner also noted that the Veteran had an anxiety diagnosis in service in the context of two days of insomnia related to a self-limited infection, and stated that there was no evidence of a chronic or persistent insomnia in service. Although this examiner did not provide a clear etiology opinion, this information is probative and consistent with the Board's findings as to the timing of symptoms. 

The January 2015 VA sleep disorders examiner then gave an opinion that it was less likely than not that the Veteran's current sleep disorder was related to his service. The examiner reasoned that, although service records showed treatment for insomnia, there was no indication of continued insomnia because the Veteran reported no frequent trouble sleeping on Reports of Medical History. This opinion was given prior to the sleep apnea diagnosis; however, it remains probative as to the etiology of the Veteran's non-sleep apnea sleep difficulties, and the summary of symptom timing in service is consistent with the Board's findings. 
 
A September 2016 VA mental health examiner noted a diagnosis of unspecified sleep disturbance and indicated that the Veteran "could not speculate about the cause of his sleep disturbance." This examiner opined that it was less than likely that the Veteran's current insomnia was the result of military service. The examiner explained that the Veteran had no cognitive content associated with the military while trying to fall asleep and did not struggle to sleep due to physical discomfort. 

A September 2016 VA sleep apnea examiner also opined that the Veteran's current sleep apnea was less likely than not proximately due to or the result of his sleep issues while in service. The examiner remarked that service treatment records were silent for a diagnosis of sleep apnea in service or a snoring disorder, but noted that there was a diagnosis of insomnia and anxiety while in service. The examiner explained that those conditions are different than sleep apnea, which is based on an anatomical obstruction of the airway, and stated that there is no medical or scientific evidence to support the claim with consideration of the available evidence. 

As noted above, during his 2012 hearing, the Veteran denied being told that he had snoring problems or difficulty breathing while asleep when he was in service, and he reported only having insomnia or sleep difficulties while he was in Korea, not when he returned stateside. Thus, the Veteran's lay testimony and the Board's findings herein are also consistent with the facts applied by the examiner. 

Additionally, the Veteran's sleep apnea diagnosis in 2015 was based on symptoms of snoring, waking up choking, and episodes of stopping breathing. These notations are consistent with the 2016 VA sleep apnea examiner's explanations as to the difference between sleep apnea and insomnia related to anxiety, and to the examiner's distinction between the current disorder and service.

Although it is the Board's responsibility, not the VA examiner's responsibility, to make findings of fact, the examiners' summaries as to the timing of the Veteran's symptoms are consistent with the Board's review of the available lay and medical evidence and with the Board's findings above. Thus, the examiners' opinions regarding the cause of the Veteran's current sleep apnea and unspecified sleep disorder are highly probative because they are based on application of medical expertise to an accurate medical and factual history.  

The Board finds that there is no medical evidence of record to link the current sleep disorders to service, and the Veteran is not competent to offer an opinion in this regard.  Thus, the preponderance of the medical evidence is against a link to service, and direct service connection must be denied. 38 C.F.R. §§ 3.102, 3.303.

Headache Disorder Analysis

The evidence shows that the Veteran has a current chronic headache disorder. A November 2014 VA headaches examiner diagnosed tension headaches, but the Veteran believes he has migraine headaches and has made competent reports of his migraine-type symptoms, a condition that can be easily recognizable by its features. The September 2016 VA headaches examiner stated that the Veteran does not have a current diagnosis of migraines, but acknowledged that the Veteran does have headaches that he treats with over-the-counter medications. 

Service medical records show that the Veteran had headaches and head injuries in service; however, the evidence does not show a chronic disease or persistent or recurrent migraine or other headaches during service, within one year after service, or continuous symptomatology after service. Thus, to warrant service connection, there must be a nexus opinion linking the disability to service.

The Veteran's service records reflect treatment from April 3 to 21, 1979, for head trauma with cerebral concussion from a motor vehicle accident in Germany at 0015 on April 1, 1979. He was hospitalized for two days and received 10 sutures over his nose and eye but was noted to have no artery or nerve involvement. On April 12, he complained of blurred vision, dizziness, and pain since the accident. On April 21, the Veteran complained of dizziness and headache for 20 days since the accident, and treatment was continued for swelling and sutures over the right eye, as well as for ear wax and strep throat. About a month later, on May 31, 1979, the Veteran completed a Report of Medical History and reported having eye problems since this car accident on March 31, 1979. He did not reference headaches at that time. 

The Veteran was also treated for striking the back of his head in a football game in October 1986. He denied loss of consciousness but indicated that he had some dizziness and headache without visual changes or other related symptoms. 

In a June 1989 medical surveillance report, the Veteran reported "migraines" in the past year, with no other details as to symptoms.  In April 1992, the Veteran complained of headaches for one day, but he denied any trauma within 72 hours and had a temperature of 100.4. The impression was rule out sinus headache and possible strep. 

In December 1992, an MRI was ordered related to asymmetrical hearing loss and hearing aid ("HA") evaluation. A January 1993 MRI of the brain normal. 

Thereafter, a September 1993 Report of Medical Examination for retention purposes noted a normal neurological evaluation. In Reports of Medical History for a May 1994 Medical Evaluation Board and in his February 1998 retirement examination, the Veteran checked "no" for having "frequent or severe headaches," and he had normal neurological evaluation in the Report of Medical Examination.

In his November 2009 claim for service connection, the Veteran reported that his headaches started in 1980 in Germany. During his 2012 hearing, the Veteran stated that he would tell his first sergeant every when he had headaches and dizziness like a panic attack. 

The Veteran further testified in 2012 that he filed a claim for headaches because he had treatment in service for a concussion with loss of consciousness and laceration of his nose and eye in a car accident in Germany around April 1981 or 1982. He stated that he had been having headaches ever since that time, and that from the date of that accident until his service discharge, he would go to a medical facility at least once every year but was just given Motrins for migraines and sent back to work. The Veteran further testified that he would only complain about headaches when they "got bad enough," at which point he would go to sick call and complain of headaches. He stated that, after service, he would go to the Blanchfield/Fort Campbell emergency room for migraines, but that he was never admitted or assigned primary care. As noted above, he has not provided any such records or authorized VA to obtain them. He indicated that he has had headaches frequently ever since service, but that he had not received any treatment recently. 

During the course of this appeal, the Veteran has made similar reports that he has had headaches continuously since his accident in Germany, although he identified the date as anywhere from 1979 to 1982. The details of his reported accident are consistent with the documented treatment in April 1979. Thus, it appears that the Veteran misremembered the date of treatment for this accident. This is a minor discrepancy and does not affect his credibility.

As noted above, the Veteran reported having ongoing headaches related to his accident on April 21, 1979, but he did not report any headaches on May 31, 1979, although he did report having continued eye problems related to that accident. The Veteran also specifically denied having frequent or severe headaches in service evaluations in 1994 and at retirement in 1998. Each of those reports was made much closer in time to when he would have had those symptoms. Furthermore, as he did report having several other problems at those times, it is reasonable to believe that he accurately reported his symptoms at those times and the records were complete. The Veteran sought treatment for many conditions over the years during service, but notations of headaches were associated with a specific injury or infection and were noted to be short-lived, not ongoing or persistent and recurring. Contrary to the Veteran's testimony for his claim in 2012, there were no general reports of having bad headaches, nor did he report headaches at periodic evaluations such as in 1994 and at retirement in 1998. The Board finds these recorded statements from the Veteran in his service records to be more probative than his contrary statements for his appeal, more than 10 years after service when his memory may not be as fresh. In short, those more probative records reflect occasional complaints of headaches, but they did not establish chronicity or persistent and recurrent headaches in service.

The Board's credibility finding that the Veteran did not have continuous headaches after in-service injury also affects application of the chronic disease presumption for migraine headaches as organic disease of the nervous system. As noted above, the Veteran has asserted that he sought treatment after service for headaches, but no such records were submitted or available for review. In light of the Veteran's other statements that directly contradict his statements in the available medical records through 1998, there is also reason to question his testimony of having had continuous headaches after his 1998 service discharge. The Veteran specifically denied frequent or severe headaches in the February 1998 Report of Medical History, and the weight of the evidence does not establish that this changed within the one year after service. Thus, the preponderance of the evidence is against a finding of chronic or persistent or recurrent symptoms during service, within the one year after service, or continuous symptomatology since service so as to warrant presumptive service connection.

With regard to a medical nexus to service, a February 2010 VA mental health examiner noted that the Veteran had "chronic headaches possibly related to remote head trauma with loss of consciousness." However, there was no reasoning provided for this notation other than the Veteran himself attributing his current headaches to his head trauma with concussion and loss of consciousness in April 1979. Furthermore, a "possibility" of a relationship is too vague and is insufficient to establish a nexus to service.

A November 2014 VA headaches examiner noted the Veteran's report of having headaches almost daily since military service and that he would take over-the-counter medication as needed. This examiner opined that the Veteran's current headaches were less likely than not related to his military service. The examiner noted that service records reflected treatment for headaches in April 1979 following a motor vehicle accident, that the Veteran was treated conservatively at that time, and there was no documentation of chronic ongoing headaches or residuals after that incident. The examiner further noted that the Veteran had subsequent treatment for headaches, then a January 1993 MRI of the brain was reported as normal, and the Veteran denied frequent or severe headaches for evaluation in 1994. The examiner summarized that service records did not show chronic or recurring headaches throughout the remainder of service, and there had also been no documentation of a headache disorder since service. As noted above, the Veteran's service treatment records related to his April 1979 accident clearly discussed his head trauma and loss of consciousness with a diagnosed concussion. It is apparent that the examiner conducted a thorough review of the claims file.

A September 2016 VA headaches examiner also opined that the Veteran's current claimed migraine headaches disorder was less likely as not due to service; however, that opinion did not reflect a sufficient rationale or consideration of the entire history.  The examination and opinion should be based on an accurate history and supported with analysis to allow the Board to weigh it against other opinions. Although it is the Board's responsibility to make findings of fact, the examiner's factual summary is consistent with the Board's review of the available lay and medical evidence and credibility findings as explained above. The Board finds that the 2014 VA headaches examiner considered the potential effects of the Veteran's head trauma with cerebral concussion in service, considered all pertinent information and provided a reasoned explanation that the Veteran's current headache disorder is not related to service.  Thus, the examiner's opinion regarding the cause of the Veteran's current headache disorder is highly probative because it is based on application of medical expertise to an accurate medical and factual history. 

There is no medical evidence of record to link the current headache disorder to service, and the Veteran is not competent to offer an opinion in this regard. Thus, the preponderance of the medical evidence is against a link to service, and direct service connection must be denied, including on a presumptive basis for chronic disease. 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for a sleep disorder is denied.

Service connection for chronic headaches is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


